Case 3:20-cr-30074-SMY Document 84 Filed 07/09/21 Page 1 of 3 Page ID #193




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                            Plaintiff,        )
                                              )
vs.                                           )   CASE NO. 20-CR-30074-SMY
                                              )
TROY A. SCHRAGE,                              )   FILED UNDER SEAL
                                              )   FILED EX PARTE
                            Defendant.        )

              EX PARTE MOTION FOR REVOCATION OF BOND
                  AND ISSUANCE OF ARREST WARRANT

      COMES NOW the United States of America, by and through its attorneys,

Steven D. Weinhoeft, United States Attorney for the Southern District of Illinois, and

John D. A. Trippi, Assistant United States Attorney for said district, and for this

motion states as follows:

      1.     On June 24, 2020, a federal grand jury indicted Troy A. Schrage

(hereinafter ADefendant@) for Felon in Possession of Ammunition. Doc. 1.

      2.     The United States filed a motion for detention on August 24, 2020.

Doc. 13.

      3.     After his arrest on April 1, 2020, the Defendant was transferred to the

custody of the Illinois Department of Corrections for a parole revocation. Doc. 17.

Defendant’s had his initial appearance for this charge on October 26, 2020, before the

Honorable Judge Mark A. Beatty. Doc. 19. While the Defendant served the remainder

of his IDOC parole revocation, he waived his right to a detention hearing. Id.
Case 3:20-cr-30074-SMY Document 84 Filed 07/09/21 Page 2 of 3 Page ID #194




      4.     On April 30, 2021, Defendant filed a motion for a bond hearing. Doc. 42.

The hearing was held on May 10, 2021, before the Honorable Mark A. Beatty, and

the Court granted the Defendant’s motion, releasing him on a $5,000 appearance

bond. Doc. 44

      5.     A separate order was issued setting conditions of release. The order

included the following conditions:




Doc. 45, at p. 2–3.

      6.     On June 3, 2021, the U.S. Probation Office submitted a bond violation

report against the Defendant. This report alleged that on the day prior, June 2, 2021,

the Defendant provided a suspicious urine sample for drug testing which indicated

possible tampering. When confronted about this suspicious sample, the Defendant

denied using any controlled substance or trying to obstruct the accuracy of the drug

test. The drug test returned a positive result for cocaine, and then the Defendant

admitted using cocaine on May 31, 2021. The U.S. Probation Office did not

recommend judicial intervention at that time.

      7.     After a jury trial, the Defendant was found guilty on June 8, 2021. Doc.

79. Sentencing was set for September 14, 2021. Doc. 73.

      8.     At the close of the trial, the United States made an oral motion for

detention because the Defendant no longer enjoyed the presumption of innocence.

                                          2
Case 3:20-cr-30074-SMY Document 84 Filed 07/09/21 Page 3 of 3 Page ID #195




The Court denied the motion, but also admonished the Defendant to cooperate with

the U.S. Probation Office, and strongly encouraged the Defendant to use his time

prior to sentencing to engage in substance abuse treatment.

      9.     The U.S. Probation Office submitted a second bond violation report on

July 8, 2021. The Defendant has not cooperated with the Probation Office, has used

alcohol, failed to timely report contact with law enforcement officers, has not

participated in a mental health/substance abuse assessment, and failed to report to

as directed. Probation recommended that the Defendant’s bond be revoked, and also

noted a new warrant from Clinton County, Illinois, for failure to pay or appear.

      10.    This motion is submitted ex parte and under seal because Defendant is

not in custody.

      WHEREFORE, the Government respectfully requests that this motion to

revoke bond be granted and that a warrant for Defendant=s arrest be issued.

                                       Respectfully submitted,

                                       THE UNITED STATES OF AMERICA

                                       STEVEN D. WEINHOEFT
                                       United States Attorney

                                       s/ John D. A. Trippi
                                       John D. A. Trippi
                                       Assistant United States Attorney
                                       9 Executive Drive
                                       Fairview Height, IL 62208
                                       John.Trippi@usdoj.gov




                                          3
